Citation Nr: 1510124	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1977.  Subsequently, he served in the National Guard and Air Force Reserve until retirement in 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss and tinnitus an October 2008 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

2.  Evidence received since the October 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims for service connection for hearing loss and tinnitus, and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSION OF LAW

1.  Evidence received since the October 2008 rating decision that denied service connection for hearing loss is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Evidence received since the October 2008 rating decision that denied service connection for tinnitus is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied service connection for hearing loss and tinnitus in an October 2008 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  

"Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the October 2008 rating decision there was no medical opinion with respect to a nexus between the Veteran's active military service and his current hearing loss and tinnitus.  The evidence obtained since the October 2008 rating decision includes a VA examination report and two medical opinions, along with records submitted by the Veteran related to his period of reserve service.

While the VA medical opinions are negative, failing to link the current hearing loss and tinnitus to service, the Board finds that the VA examinations were inadequate, as they did not considered the complete nature of the Veteran's reserve service as indicated in the records submitted by the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that the evidence received since the October 2008 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matters under consideration, and raises a reasonable possibility of substantiating the claims for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the claims for service connection for hearing loss and tinnitus are reopened.

ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for hearing loss is reopened.  

New and material evidence having been received; the previously denied claim of entitlement to service connection for tinnitus is reopened.  


REMAND

The Veteran served on active duty in the Air Force from March 1975 to September 1977.  He served in the Iowa Air National Guard from October 1977 to November 1981; he then served in the Air Force Reserve from November 1981 to February 2008.  The Veteran's military specialty was as an aircraft mechanic during all these periods of service, and he was exposed to airplane engine noise.  

The Veteran's claims for service connection are complicated by the fact that he was a civilian aircraft mechanic in the employ of the Air Force, during the period of time that he was a member of the National Guard and Reserve.  He was also exposed to a large amount of airplane engine noise during this civilian employment.  The extent of the airplane noise exposure during this service when compared to his civilian airplane noise exposure during the same overall period of time is critical to the claim.  The 2013 VA medical opinion relied upon a comparison of twenty work days a month as a civilian as compared to two days a month of reserve drill, inactive duty training.  However, this comparison does not account for potential long-term active duty for training which the Veteran may have engaged in.  Some of the records submitted by the Veteran indicate potential long term periods of active duty for training.  The Veteran's entire period of National Guard and Air Force Reserve service has not been verified.  

The 2013 VA medical opinion relied upon a comparison of civilian and reserve service airplane noise exposure based upon unverified periods of reserve service, 

which needs to be reconsidered upon service period verification.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection for hearing loss and tinnitus, to include a complete employment history and all evidence related to his employment from October 1977 to the present, including any occupational medical records related to his hearing, along with any evidence he may possess with respect to verifying his periods of service in the National Guard and Air Force Reserve.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is 

unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Verify the Veteran's periods of service in the Air National Guard and Air Force Reserve, including periods of inactive duty for training and active duty for training.  An attempt to obtain the complete copies of his service personnel records, and obtain National Guard and Reserve retirement points statements must be made.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The evidence of record must be provided to a medical professional of the appropriate expertise to determine whether any degree of the Veteran's current hearing loss and tinnitus is related to his military service.  The medical professional must review the complete evidence of record, to include electronic records, and indicate that the evidence of record was 

reviewed.  After a review of the evidence of record, and with consideration of the airplane noise exposure experienced by the Veteran during his post-service civilian employment, as well as his documented National Guard and Reserve service, to include weekend drills (inactive duty for training) and any extended periods of activation (active duty for training), the medical professional must provide an opinion as to whether any degree of the Veteran's current hearing loss and tinnitus is due to the noise exposure during periods of inactive duty for training and active duty for training.  

A complete rationale for the opinion must be provided.  If the provider cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for hearing loss and 

tinnitus must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


